DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 1, 2021. Claims 1-4, 6-9, 16, 19, 23-24, 30-31 are pending in the application.
Status of Objections and Rejections

The rejection of claims 25-29 is obviated by Applicant's cancellation.
All other rejections from the previous office action are maintained and modified as necessitated by amendment.

Priority
The instant invention claims priority back via a continuation-in-part to App. No. 13/664,967. However, the claims of the instant invention recite “a first set of electrically connected concentric rings or concentric arcs and a second set of electrically connected concentric rings or concentric arcs, wherein the concentric rings or concentric arcs of the first set and second set are arranged to alternate and extend radially outwards from a center point; a first voltage source coupled to the first set of electrically connected concentric rings; a second voltage source coupled to the second set of electrically connected concentric rings; and at least one controller configured to control the first See Ex parte DesOrmeaux, 25 U.S.P.Q. 2d 2040 (Bd. Pat. App. & Inter. 1992) and In re Chu, 36 U.S.P.Q. 2d 1089 (Fed. Cir. 1995) where parent patents were deemed to be prior art against examined applications despite a claim of priority to those parent patents.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 16, 19, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites at least one controller configured to control to control the first voltage source and the second voltage source to generate an alternating current (AC) electric field within the microfluidic channel, wherein the generated AC electric field produces  a dielectrophoretic force on said test sample when said test sample traverses said microfluidic channel, the dielectrophoretic force causing the microscaled components in the test sample to be separated from the product to be analyzed by aligning and holding  The specification does not contain support for a controller or wherein the controller is configured to control such limitations. The specification is devoid of adequate structure to perform the claimed function of controlling the first voltage source and the second voltage source to generate an alternating current (AC) electric field within the microfluidic channel. In particular, the specification merely states the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to control the voltage sources. The invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention..  Claims 2-4, 6-9, 16, 19, and 23-24 are rejected as dependent thereon. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 16, 19, 23, 24, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2013/0105317) (hereinafter US ‘317) and further in view of Cheng et al. (US 2014/0083855).

Regarding claim 1, US ‘317 teaches an apparatus (apparatus for pathogen detection, para. [0031], filtration system 10 for pathogen detection, para. [0078], Fig. 1) comprising:
a first chamber for storing a test sample including product to be analyzed and microscaled components to be separated from said product to be analyzed (first injection chamber 12 containing a sample to be tested such as blood microscaled components to be separated from the product to be analyzed, paras. [0031], [0078], Fig. 1); 
a microfluidic separator for separating said product to be analyzed from said microscaled components, said microfluidic separator including a one or more microfluidic channels (microfluidic separator 16 includes a plurality of microfluidic channels, microscaled components to be separated from the product to be analyzed, paras. [0031], [0078], Fig. 1), 
each of the one or more microfluidic channels including:
at least one electrode arranged within the microfluidic channel, (channels are lined with electrode geometry capable of establishing an electric field and a dielectrophoretic force on the test sample paras. [0031], [0080], Fig. 1, each of the microfluidic channels including: electrodes for establishing dielectrophoretic forces on the test sample separating the portions of the test sample into the analyte and the waste product, para. [0045]).

(abstract). Cheng teaches the at least one electrode comprising a first set of electrically connected concentric rings or concentric arcs and a second set of electrically connected concentric rings or concentric arcs, wherein the concentric rings or concentric arcs of the first set and second set are arranged to alternate and extend radially outwards from a center point (Figs. 4 and 5, para. [0046], the auxiliary outer electrode units 15 are disposed in the receiving space 111 of the chip body 11 and are electrically connected to the power source 14. Each of the auxiliary outer electrode units 15 includes a first auxiliary outer electrode 151 and a second auxiliary outer electrode 152).
US ‘317 teaches a first voltage source coupled to the electrodes (para. [0101]) but fails to teach a first voltage source coupled to the first set of electrically connected (para. [0052]).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to use at least one electrode comprising a first set of electrically connected concentric rings or concentric arcs and a second set of electrically connected concentric rings or concentric arcs, wherein the concentric rings or concentric arcs of the first set and second set are arranged to alternate and extend radially outwards from a center point of Cheng because it was known before the effective filing date of the invention that such a geometry can also be used for DEP and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Modified US ‘317 to include a second voltage source because doing so would provide an additional voltage source for individually addressing the electrodes and yield predictable results. Moreover, mere duplication of parts has no patentable significance unless anew and unexpected result is produced. MPEP 2144.04(VI)(B).

However, Cheng teaches voltage control (para. [0064]) wherein the voltage source generates an alternating current (AC) electric field within the microfluidic channel, wherein the generated AC electric field produces  a dielectrophoretic force on said test sample when said test sample traverses said microfluidic channel, the dielectrophoretic force causing the microscaled components in the test sample to be separated from the product to be analyzed by aligning and holding the microscaled components to a curvature of a plurality of the concentric rings or concentric arcs in the first set and/or a plurality of the concentric rings or concentric arcs in the second set of electrically connected concentric rings or concentric arcs of the at least one electrode while the product to be analyzed is not attracted to the at least one electrode (para. [0052]-[0054], the power source 14 supplied 8 Vpp and 12 Vpp to the first and second outer electrodes 131 and 132 respectively, and the inner electrode 12 was grounded. The power source 14 also applied a DC voltage of 0.5 V between the inner electrode 12 and the first outer electrode 131, and between the inner electrode 12 and the second outer electrodes 132, so that a non-uniform electric field was formed to generate a biased AC electroosmosis flow and thus drove particles toward a stagnation point of the inner electrode 1, the bacteria were transported to and absorbed on the inner electrode 12 and the first and second outer electrodes 131 and 132, and the blood cells were expelled by the inner electrode 12 and the first and second outer electrodes 131 and 132, (as shown in FIG. 5(b)). When the power source 14 supplied biased AC voltages with the frequency of 3000 Hz for about one minute, the EHD forces of the blood cells and the bacteria were much larger than the negative and positive DEP forces, such that the blood cells and the bacteria were transported to and concentrated on the inner electrode 12 by the AC electroosmosis flows (as shown in FIG. 6(c)). When the power source 14 supplied biased AC voltages with the frequency of 800 Hz for about one minute, the negative DEP force for the blood cells was stronger than the EHD force, so as to expel the blood cells from the inner electrode 12. The positive DEP force for the bacteria was weaker than the EHD force, thereby transporting and concentrating the bacteria substantially on the inner electrode 12 (as shown in FIG. 6(d))). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the apparatus of US ‘317 to include voltage control as taught by Cheng for carrying out separation. Moreover, it would have been obvious to one of ordinary skill in the art to include a controller because using non human control would implement greater 
	Additionally, the limitation “to control the first voltage source and the second voltage source to generate an alternating current (AC) electric field within the microfluidic channel, wherein the generated AC electric field produces  a dielectrophoretic force on said test sample when said test sample traverses said microfluidic channel, the dielectrophoretic force causing the microscaled components in the test sample to be separated from the product to be analyzed by aligning and holding the microscaled components to a curvature of a plurality of the concentric rings or concentric arcs in the first set and/or a plurality of the concentric rings or concentric arcs in the second set of electrically connected concentric rings or concentric arcs of the at least one electrode while the product to be analyzed is not attracted to the at least one electrode” are functional recitations/recitations of intended use. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified US ‘317 is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.


Regarding claim 2, US ‘317 teaches including:
a second chamber for storing a reference solution (second injection chamber 14 containing a reference solution buffer, paras. [0031], [0078], Fig. 1); 
a third chamber for storing said microscaled components when separated from said product to be analyzed (waste products are drained through the process from the plurality of microfluidic channels to waste chamber 22 through multiple microfluidic channel outlets, paras. [0031], [0079], Fig. 1);
and a sensor for detecting said product to be analyzed (a microfluidic sensor 26 containing sensor arrays, para. [0031], [0081], Fig. 1).

Regarding claim 3, US ‘317 teaches wherein said one more of microfluidic channels are comprises a plurality of microfluidic channels assembled in an array (array in an array fashion, paras. [0032], [0078], Fig. 1),
each microfluidic channel in the array having said at least one electrode on an internal wall for delivering said dielectrophoretic force to said test sample traversing through said microfluidic channel (surface electrode configurations may be employed, paras.[0032], [0080], Fig. 1).

Regarding claim 4, US ‘317 teaches wherein said one or more microfluidic channels comprise a plurality of plates, such that each of the one or more microfluidic channels represents an elongated pathway for said test sample capable of providing a dielectrophoretic force to said test sample as said test sample traverses said microfluidic channel (plates 36, when plate 36 comes in contact with internal channel structure 38, multiple microfluidic channels are forms, para. [0033], [0088], Fig. 2).

Regarding claim 6, US ‘317 teaches further comprising a collecting electrode for attracting said product to be analyzed at an inlet of said sensor (isolated bacteria flows into a condenser chamber 24, which has a collecting electrode to attract the bacteria to the inlet of a microfluidic sensor 26 containing sensor arrays, Fig. 1, para. [0034], [0081]).

Regarding claim 7, US ‘317 teaches wherein said sensor includes a nanowire sensor, nanoribbon sensor, or ion sensitive field effect transistor, and wherein the sensor is capable of applying a confining dielectrophoretic force, trapping said product to be analyzed (sensor includes nanowire, nanoribbon, or ion sensitive field effect transistor, applies confining dielectrophoretic force trapping the product for analysis, para. [0034]).

Regarding claim 8, US ‘317 teaches further comprising a pump for pumping said test sample through the plurality of microchannels (pump is micro-pump with micro-valves, para. [0035]), wherein said pump operates in tandem with valves to achieve a fully automated pathogen detection filtration system capable of miniaturization to a chip-scale design (achieves automated pathogen detection filtration system capable of miniaturization to a chip-scale design, para. [0035]).

Regarding claim 9, US ‘317 teaches further comprising a microfluidic transport module for transporting said product to be analyzed to a location in the vicinity of a sensor (microfluidic transport module transports products to vicinity of the sensor, para. [0036]).

Regarding claim 16, US ‘317 teaches wherein the sensor provides label-free detection of the product to be analyzed (analyte may be detected without any labeling, para. [0081]).


Regarding claim 19, US ‘317 teaches further comprising:
a condenser having an electrode for localizing said product to be analyzed for sensing (condenser chamber 24 which has a collecting electrode to attract the bacteria to the inlet of a microfluidic sensor 26 containing sensor arrays, paras. [0031], [0081], Fig. 1); and
a sensor for detecting said product to be analyzed (microfluidic sensor 26 containing sensor arrays, paras. [0031], [0081], Fig. 1).

Regarding claim 23, Modified US ‘317 teaches channels for transporting said microscaled components away from said product to be analyzed (waste products are drained through the process from the plurality of microfluidic channels to waste chamber 22 through multiple microfluidic channel outlets, paras. [0031], [0079], Fig. 1).

Regarding claim 24, Modified US ‘317 teaches further comprising: a condenser for capturing said product to be analyzed once said product has passed through said one or more microfluidic channels and is substantially separated from said microscaled components (condenser chamber 24 which has a collecting electrode to attract the bacteria to the inlet of a microfluidic sensor 26 containing sensor arrays, paras. [0031], [0081], Fig. 1); 

Regarding claim 30, US ‘317 teaches an apparatus (apparatus for pathogen detection, para. [0031], filtration system 10 for pathogen detection, para. [0078], Fig. 1) comprising: 
a first chamber for storing a test sample including product to be analyzed and microscaled components to be separated from said product to be analyzed (first injection chamber 12 containing a sample to be tested such as blood microscaled components to be separated from the product to be analyzed, paras. [0031], [0078], Fig. 1); and 
a microfluidic separator for separating said product to be analyzed from said microscaled components (microfluidic separator 16 includes a plurality of microfluidic channels, microscaled components to be separated from the product to be analyzed, paras. [0031], [0078], Fig. 1), said microfluidic separator including one or more microfluidic channels having microchannel walls (microfluidic separator 16 includes a plurality of microfluidic channels, microscaled components to be separated from the product to be analyzed, paras. [0031], [0078], Fig. 1),

at least one electrode arranged adjacent to a wall of the microfluidic channel, the at least one electrode configured to produce a dielectrophoretic force on said test sample when said test sample traverses through said microfluidic channel to undergo a dielectrophoresis-based separation channels are lined with electrode geometry capable of establishing an electric field and a dielectrophoretic force on the test sample paras. [0031], [0080], Fig. 1, each of the microfluidic channels including: electrodes for establishing dielectrophoretic forces on the test sample separating the portions of the test sample into the analyte and the waste product, para. [0045]), 
US ‘317 fails to teach said at least one electrode comprising a plurality of concentric rings or concentric arcs extending radially outwards from a center point and structured in a substantially circular formation, wherein each of said plurality of concentric rings terminate at electrode leads that extend radially outwards, the plurality of concentric rings or concentric arcs being electrically connected to at least one voltage source. Cheng teaches said at least one electrode comprising a plurality of concentric rings or concentric arcs extending radially outwards from a center point and structured in a substantially circular formation, wherein each of said plurality of concentric rings terminate at electrode leads that extend radially outwards, the plurality of concentric rings or concentric arcs being electrically connected to at least one voltage source (Figs. 4 and 5, para. [0046], the auxiliary outer electrode units 15 are disposed in the receiving space 111 of the chip body 11 and are electrically connected to the power source 14. Each of the auxiliary outer electrode units 15 includes a first auxiliary outer electrode 151 and a second auxiliary outer electrode 152, para. [0052], power source 14 supplied 8 Vpp and 12 Vpp to the first and second outer electrodes 131 and 132 respectively, and the inner electrode 12 was grounded. The power source 14 also applied a DC voltage of 0.5 V between the inner electrode 12 and the first outer electrode 131, and between the inner electrode 12 and the second outer electrodes 132, so that a non-uniform electric field was formed to generate a biased AC electroosmosis flow and thus drove particles toward a stagnation point of the inner electrode 12).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to use at least one electrode comprising a first set of electrically connected concentric rings or concentric arcs and a second set of electrically connected concentric rings or concentric arcs, wherein the concentric rings or concentric arcs of the first set and second set are arranged to alternate and extend radially outwards from a center point of Cheng because it was known before the effective filing date of the invention that such a geometry can also be used for DEP and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).
The limitation “such that when voltage is applied to said at least one electrode, adjacent rings or arcs of said concentric rings or concentric arcs alternate in voltage potential between two potentials” is a functional recitation. . A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the 


Regarding claim 31, Modified US ‘317 fails to specifically teach the electrode leads are parallel to each other. However, Cheng teaches wherein the the power source 14 supplied 8 Vpp and 12 Vpp to the first and second outer electrodes 131 and 132 respectively, and the inner electrode 12 was grounded (para. [0052]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention faced with connecting the circuitry of the electrode to try a finite number of predictable configurations in series and parallel and would have modified the apparatus of Modified US ‘317 to be electrically connected in parallel with a reasonable expectation of success and doing so would yield a predictable result. 


Response to Arguments
In the arguments presented on pages 6-8 of the amendment, the applicant argues that although at least one controller used to tune the AC electric field characteristics may not explicitly described in the Specification, such a controller is at least implicitly described because the Specification describes waveform tuning of the electric field to selectively separate two groups of particles, which is achieved by controlling parameters of the voltage sources used to drive the rings or arcs of the 
Examiner respectfully disagrees. The paragraphs of the instant specification disclose waveform tuning of the electric field. The specification is devoid of adequate structure to perform such tuning. The specification is devoid of adequate structure to perform the claimed function of controlling the first voltage source and the second voltage source to generate an alternating current (AC) electric field within the microfluidic channel. In particular, the specification merely states the claimed function is carried out. There is no disclosure of any particular structure, either explicitly or inherently, to control the voltage sources. The invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
In the arguments presented on pages 8-10 of the amendment, the applicant argues that Cheng is not arranged within a microchannel through which a test sample traverses and that rather Cheng is disposed in a receiving space that receives solution for separation and that Cheng describes performing static dielectrophoresis on a sample that is not traversing a microfluidic channel but is stationary within the receiving space of the biochip and by contrast, Weber describes preforming dielectrophoresis on a sample that flows through one or more microfluidic channels. Applicant argues that it would not have been obvious to include the electrode of Cheng which is used to perform static electrophoresis in the system of Weber which performs dielectrophoresis on components of a sample as the sample traverses one or more microfluidic channels. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Prior art Cheng is asserted for the teaching of alternate electrode geometry recognized as useful for dielectrophoretic applications. Additionally, Cheng teaches bulk flow of the solution (see para. [0042]). One of ordinary skilled in the art would turn to the teachings of Cheng for alternative electrode configurations since Cheng teaches dielectrophoresis applications for biological samples like that of Weber. 
In the arguments presented on pages 10-12 of the amendment, the applicant argues that Cheng does not describe causing components of the solution to be separated by aligning and holding the components to a curvature of a plurality of concentric rings or concentric arcs and that Cheng describes non uniform AC electric fields are produced to drive particles having a smaller average diameter onto the inner electrode and that introduction of additional auxiliary electrodes in the second embodiment is to create a relative large electric field region to increase concentrating and separation efficiencies onto the inner electrode 12 (paras. [0042], [0047]). Applicant asserts that is not configured to when operated capture microscaled components by aligning and holding them to a curvature of a plurality of concentric rings or arcs as required by claim 1. Applicant also asserts that the purported Modified US '317 structure (referred to above as "Weber") is not identical to the presently claimed structure or is 
Examiner respectfully disagrees. Firstly, Cheng teaches the bacteria were transported to and absorbed on the inner electrode 12 and the first and second outer electrodes 131 and 132 in para. [0053]. Therefore the teachings of Weber as modified by Cheng teach aligning and holding the components to a curvature of a plurality of concentric rings or concentric arcs. Secondly, such recitations are functional recitations. A recited function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim. The claims use the transitional phrase “comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03. The instant claims do not exclude the inner electrode of Cheng. The presence of the inner electrode of Cheng does not establish that the prior art does not possess the ability to perform the recited recitation. The burden has shifted to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). See MPEP 2114 (I). 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795